UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4134


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EVERETTE ANTWON BURRELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00240-HEH-1)


Submitted:    November 24, 2008            Decided:   December 16, 2008


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Richmond, Virginia,
for Appellant.   Chuck Rosenberg, United States Attorney, Peter
S. Duffey, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Everette Antwon Burrell pled guilty to distribution of

cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2006), and was sentenced to 160 months’ imprisonment.

Burrell asserts two sentencing errors.             First, he contends that

the   district   court    erred    by   finding   that    a       Virginia    court’s

sentence of boot camp for a 1993 drug conviction counted as a

“prior     sentence      of     imprisonment”     under           U.S.     Sentencing

Guidelines Manual (“USSG”) § 4A1.2(e) (2007), for purposes of

determining whether Burrell qualified for a sentence enhancement

as a career offender.         Second, Burrell argues that his sentence

is unreasonable because it is greater than necessary and does

not serve the sentencing goals set forth in 18 U.S.C. § 3553(a)

(2006).    We affirm.

            We review sentences for reasonableness, under an abuse

of discretion standard.          Gall v. United States, 128 S. Ct. 586,

597 (2007); United States v. Pauley, 511 F.3d 468, 473-74 (4th

Cir. 2007).      This court may afford sentences that fall within

the   properly    calculated       guidelines     range       a    presumption      of

reasonableness.       Pauley, 511 F.3d at 473; see Rita v. United

States, 127 S. Ct. 2456, 2462 (2007) (upholding presumption of

reasonableness of within-guidelines sentence).                    This presumption

can   be   rebutted      only     by    showing   “that       the        sentence   is

unreasonable     when    measured       against   the     § 3553(a)         factors.”


                                         2
United    States   v.        Montes-Pineda,         445    F.3d     375,    379     (4th   Cir.

2006)    (internal       quotation        marks      and    citation       omitted).         In

considering the district court’s application of the guidelines,

we review factual findings for clear error and legal conclusions

de novo.     United States v. Allen, 446 F.3d 522, 527 (4th Cir.

2006).

            When        determining        a       defendant’s       criminal        history,

“[a]ny prior sentence of imprisonment exceeding one year and one

month that was imposed within fifteen years of the defendant’s

commencement       of        the    instant        offense     is     counted.”            USSG

§ 4A1.2(e)(1).          A “sentence of imprisonment” is “a sentence of

incarceration and refers to the maximum sentence imposed.”                                 USSG

§ 4A1.2(b)(1).       A defendant qualifies as a career offender if:

        (1) the defendant was at least eighteen years old at
        the time the defendant committed the instant offense
        of conviction; (2) the instant offenses of conviction
        is a felony that is either a crime of violence or a
        controlled substance offense; and (3) the defendant
        has at least two prior felony convictions of either a
        crime of violence or a controlled substance offense.

USSG § 4B1.1(a).

            Before       a    conviction       is    counted      for      career    offender

purposes,    we    consult         the    guidelines       provision        for     computing

criminal     history.              USSG   §    4B1.2,       comment.        (n.3);     United

States v. Mason, 284 F.3d 555, 558 (4th Cir. 2002).                               As Burrell

correctly notes, if his time in boot camp did not count as a

“prior sentence of imprisonment,” then he has only one crime of


                                               3
violence or controlled substance offense for which he served a

sentence longer than one year and one month in the last fifteen

years, and should not have been sentenced as a career offender.

               Though we have yet to address this specific issue, two

other Courts of Appeals have held that “time served in a boot-

camp style program counts as a form of imprisonment under the

sentencing guidelines.”            United States v. Gajdik, 292 F.3d 555,

558 (7th Cir. 2002) (internal quotation marks omitted); United

States v. Brooks, 166 F.3d 723, 726 (5th Cir. 1999).                         In Brooks,

the    Fifth    Circuit   noted      that,        under   the   commentary     to   USSG

§ 4A1.1, “confinement sentences of over six months qualify for

§ 4A1.2(b)      treatment,”    but       “types     of    sentences    not    requiring

twenty-four hours a day physical confinement, such as probation,

fines,    and     residency     in       a    halfway      house”     were    expressly

distinguished.        Brooks,      166       F.3d   at    727   (internal     quotation

marks omitted).       The court held that “physical confinement is a

key    distinction    between      sentences         of    imprisonment      and    other

types of sentences.         The guidelines make no distinction between

offenders      incarcerated    primarily           for    rehabilitation     and    those

incarcerated simply to remove the offender from society.”                             Id.

at 726-27 (internal quotation marks and citation omitted).                            We

find this rationale persuasive, and therefore conclude that the

district court did not err in finding that Burrell’s sentence to

boot    camp    qualified     as     a   “sentence         of   imprisonment”       under


                                              4
§ 4A1.2(b).         Therefore,       Burrell   was     properly    sentenced          as   a

career offender.

             Burrell’s       second    sentencing      claim    also      fails.           In

determining an appropriate sentence, a district court “need not

robotically        tick    through    § 3553(a)’s       every     subsection,”         but

should “provide [this court] an assurance that the sentencing

court    considered        the    § 3553(a)    factors     with     regard      to     the

particular defendant.”             United States v. Moulden, 478 F.3d 652,

657   (4th    Cir.    2007)       (internal    quotation    marks        and    citation

omitted).          Here,    the    district    court    explained        that    it    had

considered both the § 3553(a) factors and the advisory guideline

range.       The    court    specifically      noted    that    the      promotion         of

respect for the law and the protection of the community were of

paramount importance in this case.               The court found the sentence

appropriate when viewed in light of Burrell’s repeated criminal

convictions and continued disregard for the law.                         Accordingly,

we    find   that     the    160-month    sentence,       which     is    within       the

properly     calculated      advisory    guidelines      range,     is    reasonable.

See Rita, 127 S. Ct. at 2462.

             Because we reject Burrell’s challenge to his sentence,

we affirm the district court’s judgment.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                          5
addressed in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  6